PER CURIAM.
We affirm the trial court’s assessment of attorney’s fees against Dynabilt Technology International Corporation, but reverse as to the amount of fees awarded because the final judgment does not make an express finding as to the number of hours reasonably expended on the litigation and the reasonable hourly rate. We remand for the sole purpose of making these findings. Rodriguez v. Campbell, 720 So.2d 266 (Fla. 4th DCA 1998), review denied, 731 So.2d 650 (Fla.1999); State Farm Mut. Auto. Ins. Co. v. Gil, 573 So.2d 90 (Fla. 3d DCA 1991).
.The remaining points that the appellant has raised on appeal lack merit.
Affirmed in part, reversed in part, and remanded.